UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2494


MEREDITH COOK,

                 Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:14-cv-01294-JMC)


Submitted:   October 25, 2016              Decided:   December 6, 2016


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sarah H. Bohr, BOHR & HARRINGTON, LLC, Atlantic Beach, Florida,
for Appellant.     Nora Koch, Acting Regional Chief Counsel,
Charles Kawas, Acting Supervisory Attorney, Jillian Quick,
Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; William N. Nettles, United States
Attorney, Barbara Bowens, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Meredith Cook appeals the district court’s order accepting

the recommendation of the magistrate judge and upholding the

Commissioner’s    denial     of     her       application    for    supplemental

security    income.    We    have    reviewed      the    record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Cook v. Colvin, No. 6:14-cv-01294-JMC

(D.S.C. Sept. 30, 2015).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court    and      argument     would   not   aid    the

decisional process.

                                                                          AFFIRMED




                                          2